Citation Nr: 1506425	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as an upper back condition).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1975 to February 1978.  While serving with the New Jersey Army National Guard, the Veteran was ordered to active duty from January 2004 to March 2005 in accordance with 10 U.S.C. § 12302 (2014).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran was initially represented by the National Association of County Veterans Service Officers.  In a December 2008 VA Form 21-22a, he changed representation to Disabled American Veterans.

The AOJ scheduled the Veteran for a hearing before the Board in January 2011.  The Veteran did not appear for this hearing, and a handwritten note stated that he requested that the hearing be rescheduled.  The AOJ again scheduled the Veteran for a videoconference hearing in November 2014; however, the Veteran did not attend, and he has not requested that the hearing be rescheduled or provided good cause.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran has contended that he has a cervical spine disorder, claimed as an upper back condition, that is related to his active duty service.  His service treatment records show that he sought treatment for cramps in the right side of his neck in March 2004 and complained of back pain in April 2004.  He was also noted as experiencing severe right-sided paracervical muscle contraction in August 2004 and reported that he experienced back pain after his deployment in his July 2005 Post Deployment Health Assessment.  Although the Veteran was scheduled for a VA examination in August 2010, no examination was conducted on his upper back because he denied experiencing upper back pain to the examiner.  However, a September 2011 VA treatment record noted that the Veteran experienced neck/back pain.  Therefore, the Board finds that a VA examination and medical opinion is needed. McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran was not afforded a VA examination in connection with his claim for service connection for a left knee.  The RO expanded the Veteran's initial claim for a right knee disorder to include the left knee in the January 2009 Statement of the Case.  On the Veteran's July 2005 Post Deployment Health Assessment, he reported that his health had worsened during his deployment and that he currently had swollen, stiff, or painful joints.  A July 2011 VA treatment record later indicated that the Veteran wore braces on both knees.  A September 2011 VA treatment record also noted that the Veteran experienced left knee pain for several weeks, and another record during that month stated that x-rays of the left knee from February 2011 showed arthritis with small joint fluid.  Therefore, the Board finds that a VA examination and medical opinion are needed to decide the claim.  See McClendon, 20 Vet. App. at 81-82.

The Veteran was afforded a VA examination for his right knee in August 2010.  The examiner stated that the Veteran's right knee condition was related to aging and was not at least as likely as not a result of his military service.  It appears that the examiner based this conclusion on the fact that there was no documented injury or treatment for the Veteran's right knee in service.  However, the examiner did not explain why the Veteran's right knee disorder could not be a result of his activities on active duty, such as carrying heavy equipment.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary.

It also appears that the Veteran receives treatment from the VA New Jersey Health Care System.  Updated records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine and knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records should also be obtained and associated with the claims file, to include records dated since May 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should elicit a history from the Veteran regarding the onset of his cervical spine and upper neck problems, to include the events in service that he believes may have caused the disorder.

The examiner should note that the Veteran received the Combat Action Badge.  As a combat veteran, he is not required to have documentation of injuries or diseases that were sustained during combat.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any current cervical spine or upper back disorder.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his duties therein.  

In rendering this opinion the examiner should consider:  

* the service treatment records showing that the Veteran sought treatment for cramps in the right side of his neck in March 2004, complained of back pain in April 2004, and was noted to have severe right-sided paracervical muscle contraction in August 2004; 

* the Veteran's report that he experienced back pain after his deployment on his July 2005 Post Deployment Health Assessment; and

* the September 2011 post-service VA medical record describing the Veteran as having neck/back pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afford a VA examination to determine the nature and etiology of any right and left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should elicit a history from the Veteran regarding the onset of his knee problems, to include the events in service that he believes may have caused the disorder.

The examiner should note that the Veteran received the Combat Action Badge.  As a combat veteran, he is not required to have documentation of injuries or diseases that were sustained during combat.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any current right or left knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his duties therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals





